Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments in claim 14 that there is no evidence in Fig 1 or Fig. 9 or anywhere in Blochmann that the elements identified in the office action are “adapter elements suitable for releasing fastening mechanism of the blow mould”, it is not persuasive. For example, as illustrated in attached annotated Figure I in the final office action, the label of third adapter are installed in the location of the third fastening section 18 as shown in Fig. 1a in the teachings of Applicant.
Regarding arguments in claim 15 that the limitations of claim 15 are not disclosed by Blochmann either alone or in combination with Johnston, it is not persuasive. Blochmann discloses that, in blow mould the fastening section is placed so that the blow mould, without adapters, can be installed in a transforming device, wherein in this case, without the adapter element the blow mould is designed for a manual change of blow mould ([0007]) and wherein with an adapter element the blow mould is designed for the automatic change of blow mould. The projections 66 are for the gripping device 52 and are not the so-called adapter.
Regarding arguments in claim 17 that the adapter elements are not disclosed by Blochmann, it is not persuasive. For example, as illustrated in attached annotated Figure I in the final office action, the label of third adapter are installed in the location of the third fastening section 18 as shown in Fig. 1a in the teachings of Applicant.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741   

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742